

114 S3245 IS: Title VIII Nursing Workforce Reauthorization Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3245IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Merkley (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title VIII of the Public Health Service Act to extend advanced education nursing grants to
			 support clinical nurse specialist programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Title VIII Nursing Workforce Reauthorization Act of 2016. 2.Supporting clinical nurse specialists (a)Advanced education nursing grantsSection 811 of the Public Health Service Act (42 U.S.C. 296j) is amended—
 (1)in subsection (b)— (A)by striking R.N./Master's and inserting R.N./graduate; and
 (B)by inserting clinical nurse leaders, before or public health nurses; (2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
 (3)by inserting after subsection (e) the following new subsection:  (f)Authorized clinical nurse specialist programsClinical nurse specialist programs eligible for support under this section are education programs that—
 (1)provide registered nurses with full-time clinical nurse specialist education; and (2)have as their objective the education of clinical nurse specialists who will upon completion of such a program be qualified to effectively provide care through the wellness and illness continuum to inpatients and outpatients experiencing acute and chronic illness..
 (b)Definition of nurse-Managed clinicSection 801 of the Public Health Service Act (42 U.S.C. 296) is amended by adding at the end the following:
				
 (18)Nurse-managed health clinicThe term nurse-managed health clinic means a nurse-practice arrangement, managed by advanced practice nurses, that provides primary care or wellness services to underserved or vulnerable populations and that is associated with a school, college, university or department of nursing, federally qualified health center, or independent nonprofit health or social services agency..
 (c)National Advisory Council on Nurse Education and PracticeSection 851(b)(1)(A)(iv) of the Public Health Service Act (42 U.S.C. 297t) is amended by striking and nurse anesthetists and inserting nurse anesthetists, and clinical nurse specialists. 3.Reauthorization of funding for nursing programs (a)In generalTitle VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended—
 (1)in subsection (i)(1) of section 846 (42 U.S.C. 297n; loan repayment and scholarship programs), by striking 2007 and inserting 2021;
 (2)in subsection (f) of section 846A (42 U.S.C. 297n–1; nurse faculty loan program), by striking 2014 and inserting 2021; (3)in subsection (e) of section 865 (42 U.S.C. 298; comprehensive geriatric education), by striking 2014 and inserting 2021; and
 (4)in section 871 (42 U.S.C. 298d; funding for carrying out parts B, C, and section 831)— (A)by striking 2016 and inserting 2021; and
 (B)by striking B, C, and D and inserting B and C and section 831. (b)Nurse education, practice, quality, and retention grants Section 831 of the Public Health Service Act (42 U.S.C. 296p) is amended—
 (1)in the section heading, by striking and quality and inserting quality, and retention; (2)in subsection (c)(1)—
 (A)by amending subparagraph (A) to read as follows:  (A)to promote career advancement for—
 (i)for nursing personnel in a variety of training settings, cross-training or specialty training among diverse population groups, and the advancement of individuals including to become professional nurses, advanced education nurses, licensed practical nurses, certified nurse assistants, and home health aides; and
 (ii)individuals including licensed practical nurses, licensed vocational nurses, certified nurse assistants, home health aides, diploma degree or associate degree nurses, to become baccalaureate prepared registered nurses or advanced education nurses in order to meet the needs of the registered nurse workforce;; 
 (B)in subparagraph (B), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (C)developing and implementing internships and residency programs in collaboration with an accredited school of nursing, as defined by section 801(2), to encourage mentoring and the development of specialties.;
 (3)in subsection (g)— (A)by striking ,, and inserting ,;
 (B)by striking or; and (C)by inserting , or a nurse-managed health clinic before the period; and
 (4)by striking subsection (h). 